Citation Nr: 1723759	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an initial rating in excess of 0 percent for gastroesophageal reflux disease (GERD) prior to September 21, 2012, and to a rating in excess of 10 percent from September 21, 2012, forward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from November 1975 to August 1979.  The Veteran also served in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part granted service connection for GERD with an assigned 0 percent disability rating effective October 21, 2009.

Thereafter, an April 2015 rating decision granted a higher 10 percent disability rating for GERD, effective September 21, 2012.  As this award does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From October 21, 2009 to May 6, 2015, the Veteran's GERD at worst manifested in symptoms such as dysphagia, pyrosis, reflux, nausea, and arm/chest pain, productive of less than considerable impairment of health.

2.  From May 6, 2015, the Veteran's GERD has manifested in symptoms such as persistently recurrent epigastric distress, pyrosis, reflux, vomiting, nausea, vomiting and arm pain productive of considerable impairment of health.



CONCLUSIONS OF LAW

1.  From October 21, 2009 to September 20, 2012, the criteria for a 10 percent rating, but not higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 34.3, 4.7, 4.114, DC 7346 (2016).

2.  From September 21, 2012, to May 5, 2015, the criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7346 (2016).

3.  From May 6, 2015, forward, the criteria for a disability rating of 30 percent, but not higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for GERD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran appeals the denial of a disability rating higher than 0 percent for GERD prior to September 21, 2012, and in excess of 10 percent thereafter.  GERD is evaluated under DC 7346.

Under DC 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, DC 7346.

Dysphagia is defined as difficulty in swallowing. Dorland's Illustrated Medical Dictionary (Dorland's) 579 (32nd Edition, 2012).  Pyrosis is defined as heartburn. Id.  Hematemesis is defined as the vomiting of blood. Id.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id.

From October 21, 2009 to May 5, 2015

A December 2008 VA treatment record shows that he Veteran had complaints of pain in the right shoulder, difficulty with swallowing, and pain in her heart.  She also complained of feeling like food was stuck in her throat.  A November 2009 VA treatment record shows that there was no dysphagia, heartburn, hematochezia or melena. 

During a March 2010 VA examination, the Veteran reported that she was employed in customer service, marketing, and sales.  She complained of heartburn, mild regurgitation, nausea, and chest discomfort described as burning.  She denied dysphagia, anemia, melena, hematemesis, and weight loss.  Her weight was 172 pounds.  The Veteran stated that she treated the GERD with baking soda and occasionally took over-the-counter medication.  The examiner described the Veteran as healthy appearing and diagnosed GERD with no complications found.

A September 2012 VA examination report shows that the Veteran's GERD was manifested by symptoms to include persistently recurrent epigastric distress; reflux; regurgitation; substernal, arm, or shoulder pain; recurrent nausea (4 or more episodes per year); and mild vomiting (2 episodes per year).  She denied anemia, melena, hematemesis, and weight loss.  

VA treatment records show that the Veteran continued to receive treatment for GERD.  A November 2013 VA treatment record shows an increase in medication to treat GERD.  Abdominal pain and vomiting were denied; however nausea was reported.  Between February 2013 and November 2013, her weight increased from 171 pounds to 176 pounds.  

A May 2014 VA treatment record shows that the Veteran complained of intermittent dysphagia, intermittent heartburn, intermittent left upper quadrant pain, reflux, and infrequent nausea.  She denied vomiting, melena, and hematemesis.  She reported that she had intentionally lost 10 pounds.  Her weight was 159 pounds.  

A June 2014 VA treatment record shows that the prescribed Ranitidine was not effective in controlling her reflux and heartburn and the Veteran requested a different medication.  An EGD was performed in June 2014, at which time it was noted that the Veteran had mild systemic disease.  The EGD was normal.  The treatment records show that the Veteran reported being employed at a call center since December 2013 and that she was still employed through April 2015. 

The Board finds that there is sufficient evidence of some epigastric distress with difficulty swallowing and heartburn accompanied by arm/shoulder pain to warrant a 10 percent evaluation for initial rating period from October 21, 2009 to September 20, 2012.  

However, the evidence is against a finding that the overall disability picture more nearly approximates symptoms such as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, and accompanying substernal or arm or shoulder pain productive of considerable impairment of health, so as to warrant the next higher 30 percent evaluation for initial rating period from October 21, 2009 to May 5, 2015.  In this regard, while the Veteran certainly has some of the listed symptoms under the 30 percent criteria sufficient for there to be a finding that she has "two more of the symptoms for the 30 percent evaluation", her disability picture is not productive of considerable impairment of health, nor are these symptoms "[p]ersistently recurrent" episodes.  See 4.114, Diagnostic Code 7346.  Although the September 2012 VA examination noted persistently recurrent epigastric distress and recurrent nausea, such findings are not supported by the ongoing treatment records.  In contrast, in May 2014 the Veteran described her symptoms of dysphagia, heartburn, and pain as intermittent and her nausea as infrequent.  Further, even if the Veteran does have persistently recurrent symptoms of GERD, the medical evidence reflects that her symptoms are not productive of considerable impairment of health.  In March 2010 the VA examiner described her as healthy appearing and with no complications.  In June 2014, the Veteran's disability was described as mild and an EGD was normal.  She also remained employed.

Resolving any doubt in the Veteran's favor, the Board finds that a 10 percent initial rating, but no higher, is warranted for the period October 21, 2009 to September 20, 2012.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.114.  However, the preponderance of the evidence weighs against entitlement to a disability rating in excess of 30 percent for the period October 21, 2009 to May 5, 2015.

Period beginning May 6, 2015 

A May 6, 2015 VA examination shows that the Veteran's GERD was manifest by persistently recurrent epigastric distress occurring 4 or more times per year for a duration of 1 to 9 days; dysphagia occurring 4 or more times per year for a duration of 1 to 9 days; pyrosis occurring 4 or more times per year for a duration of 10 or more days; reflux occurring 4 or more times per year for a duration of 10 or more days, regurgitation occurring 4 or more times per year for a duration of 10 or more days, and substernal arm or shoulder pain occurring 4 or more times per year for a duration of 10 or more days.  The examiner reported recurrent nausea occurring 4 or more times per year for a duration of 10 days or more and periodic vomiting occurring 4 or more days for a duration of 1 to 9 days.  No hematemesis melena or esophageal stricture, spasm of esophagus or acquired diverticulum of the esophagus was reported.

VA treatment records reveal that the Veteran's weight was 193 pounds in May 2015 and she was offered participation in a weight management program.  In December 2015, she weighed 158 pounds.  Also, in June 2015 the Veteran reported that she had quit her job because she had been awarded increased VA compensation for her heart and PTSD.  She also discussed additional reasons behind resigning from her job, including her wishes of going back to Bonham, Texas, since most of her support system was there.

The evidence shows that from May 6, 2015, the Veteran's GERD more nearly approximates a 30 percent rating, as the examination afforded on that date shows indicates that the Veteran had persistently recurrent epigastric distress with pyrosis, regurgitation, nausea, and vomiting accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

While a 30 percent rating is warranted from May 6, 2015, a 60 percent rating cannot be granted as such a rating would require evidence of a "symptom combinations productive of severe impairment of health."  38 C.F.R. § 4.114.  Words such as "considerable," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6  (2016).  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).  There is no evidence of material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  While the Veteran did lose weight between May 2015 and December 2015, this appears to have been intentional due to a recent weight gain.  In December 2015, her weight returned to the pre-weight gain status of approximately 158 pounds (which it had previously been in May 2014).  Hematemesis, melena, and/or anemia are not present.  Further, the VA examiner in May 2015 stated that the Veteran's GERD did not impact her ability to work, and she resigned from her job in June 2015 for reasons unrelated to her GERD.  Simply put, the evidence does not show that the Veteran's GERD symptom combination results in "severe impairment of health" as contemplated by the rating criteria under 38 C.F.R. § 4.114. 

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent her from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify her. 
38 C.F.R. § 4.16 (2016).

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155;
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran was employed through June 2015, at which time she resigned because she had been awarded increased disability benefits and was contemplating moving.  As such, the evidence does not show that her unemployment is due to service-connected disabilities.  In this regard, the May 2015 VA examination shows that at the time of examination, the Veteran worked as a customer service representative.  Therefore, the Board finds that a TDIU due to service-connected disabilities is not warranted pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial 10 percent disability rating , but no higher, for GERD from October 21, 2009 to September 20, 2012, is granted. 

For the period from September 20, 2012, to May 5, 2015, a disability rating in excess of 10 percent for GERD is denied.

For the period beginning May 6, 2015, a 30 percent disability rating, but no higher, for GERD is granted.


REMAND

The Veteran seeks service connection for a low back disability, which she asserts was incurred during active service.  The Board finds that further development, to include a VA examination is required before the claim is decided.

Initially, the Veteran was not afforded a VA examination with respect to her claim for entitlement to service connection for a low back disability.  Various records contain a current diagnosis relating to the Veteran's low back, to include degenerative disc disease.  A VA examination is necessary to determine the etiology of the Veteran's low back disability.

In light of the remand, updated VA treatment records should be obtained. 	 	 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 159 (c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  Upon completion of directive #1, schedule the Veteran for an appropriate VA examination to determine the etiology of her low back disability.  The claims file, to include this remand, must be made available to and reviewed by the examiner.

The examiner should elicit a full history from the Veteran regarding her low back disability, to include any in-service injury and/or in-service symptoms, as well as her post-service symptoms and treatment.

Upon review of the file and examination of the Veteran, the examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current low back disability had its clinical onset during active service or is related to any incident of service? 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation..

3.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim for entitlement to service connection for a low back disability.  If the claim remains denied, the Veteran and her representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


